DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENTS
The information disclosure statement (IDS) submitted on 07 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM STATUS
Claims 1-10 were pending.
Claims 1 and 6 are amended by the Examiner’s Amendment attached herein.
Claims 4-5 and 9-10 are canceled by the Examiner’s Amendment attached herein.
Claims 1-3 and 6-8 are now pending and in condition for allowance for the reasons set forth herein.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as 
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Tianhua Gu, on Thursday, 24 February 2022.

The application has been amended as follows:

1.  (Currently Amended) A point cloud data acquisition method under a situation of no GNSS signal, comprising:  
3re-sampling line data acquired from a topographic map to obtain discrete line data;  
4generating a full-second PPS pulse in a simulating manner by using a PPS generator;  
5counting by using a distance measuring instrument, sampling the count, when it is detected that 6the full-second PPS pulse from the PPS generator is received, calculating a sum of the counts 7of the distance measuring instrument in the full second, and calculating position information at 8a current moment according to parameters of the distance measuring instrument, position 9information at a previous moment and the line data;  
10simulating a GNSS satellite protocol according to the position information at the current 11moment and sending it to a point cloud data acquisition module and an inertial measurement 12module, wherein simulating the GNSS satellite protocol further comprises: 
when receiving the full-second PPS pulse, simulating a GNSS satellite protocol according to 15time information and position information at the current moment, and respectively sending the 16simulated GNSS satellite protocol to a point cloud data acquisition module and an inertial 17measurement module;  
13parsing the GNSS satellite protocol by using the point cloud data acquisition module to 14complete time synchronization, and controlling a LiDAR to acquire point cloud data;  
15parsing the GNSS satellite protocol by using the inertial measurement module, and recording 16attitude and position determination data in real time to generate POS data containing position 17information and attitude information; and  
18sequentially optimizing the POS data by using the distance measuring instrument data and 19external control points to obtain corresponding point cloud data, wherein sequentially optimizing the POS data further comprises: 
preliminarily optimizing the POS data according to the count data of the distance measuring 23instrument, wherein according to a start position PR at an acquisition moment TR, when it is 24detected that the full-second PPS pulse is received, calculate forwarding distance               
                D
                =
                (
                N
                /
                P
                )
                g
                L
            
           25along the line data in the full second according to the sum N of the counts of the distance 26measuring instrument in the full second, the pulses per revolution P and the circumference L 27of wheel;  
28obtaining position information PR+1 at a current moment TR+1 according to the line data, and 29correcting the POS data in the full second by using the forwarding distance along the line data 30in the full second as a criterion to obtain preliminarily optimized POS data; and14 
GUH-391UScalculating coordinate differences between reference points and corresponding positions in the point cloud data calculated from the preliminarily optimized POS data by using a plurality of 3coordinate points with obvious features in an effective range of the line as the reference points, 4and correspondingly correcting the preliminarily optimized POS data according to the 5coordinate differences to obtain optimized POS data. 
 
202. (Original) The point cloud data acquisition method under the situation of no GNSS signal according 21to claim 1, characterized in that re-sampling line data acquired from a topographic map to 22obtain discrete line data comprises:  23acquiring line data from a topographic map at a preset scale according to an accuracy 24requirement, and acquiring discrete line data by re-sampling the line data according to a preset 25distance interval.  

263. (Original) The point cloud data acquisition method under the situation of no GNSS signal according 27to claim 1, characterized in that counting by using a distance measuring instrument, sampling 28the count, when it is detected that the full-second PPS pulse from the PPS generator is received, 29calculating a sum of the counts of the distance measuring instrument in the full second, and13 GUH-391UScalculating position information at a current moment according to parameters of the distance measuring instrument, position information at a previous moment and the line data comprises:  3sampling the count of the distance measuring instrument at a preset time interval, and  4calculating a 

104. (Canceled)  

185. (Canceled)  

66. (Currently Amended) A point cloud data acquisition device under a situation of no GNSS signal, comprising:  
7a memory used for storing a program; and 
a processor used for executing the program, the 8program further comprising:  
9a discrete module configured to re-sample line data acquired from a topographic map to obtain 10discrete line data;  
11a PPS module configured to generate a full-second PPS pulse in a simulating manner;  
12a DMI processing module configured to count by using a distance measuring instrument, 13sample the count, when it is detected that the full-second PPS pulse from the PPS generator is 14received, calculate a sum of the counts of 
17a GNSS simulation module configured to simulate a GNSS satellite protocol according to the 18position information at the current moment and send it to a point cloud data acquisition module 19and an inertial measurement module, wherein the GNSS simulation module is further configured to:
when receiving 16the full-second PPS pulse, simulate a GNSS satellite protocol according to time information 17and position information at the current moment, and respectively send the simulated GNSS 18satellite protocol to a point cloud data acquisition module and an inertial measurement module;  
20the point cloud data acquisition module configured to parse the GNSS satellite protocol to 21complete time synchronization, and control a LiDAR to acquire point cloud data;  
22the inertial measurement module configured to parse the GNSS satellite protocol, and record 23attitude and position determination data in real time to generate POS data containing position 24information and attitude information; and  
25a POS data optimization module configured to sequentially optimize the POS data by using the 26distance measuring instrument data and external control points to obtain corresponding point 27cloud data, wherein the POS data optimization comprises: 
a first POS data optimization unit configured to preliminarily optimize the POS data according 22to the count data of the distance measuring instrument, wherein according to a start position PR 23at an acquisition moment TR. when it is detected that the full-second PPS pulse is received, 24calculate forwarding distance               
                D
                =
                (
                N
                /
                P
                )
                g
                L
            
            along the line data in the full second according to the 25sum N of the counts of the distance measuring instrument in the full second, the pulses per 26revolution P and the circumference L of N heel, [[;]] and obtain position information PR+1 at a current 27moment TR+1 according to the line data, and correct the POS data in the full second by using 28the forwarding distance along the line data in the full second as a criterion to obtain 29preliminarily optimized POS data; and  
30a second POS data optimization unit configured to calculate coordinate differences between 31reference points and corresponding positions in the point cloud data calculated from the16GUH-391US preliminarily optimized POS data by using a plurality of coordinate points with obvious features in an effective range of the line as the reference points, and correspondingly correct 3the preliminarily optimized POS data according to the coordinate differences to obtain 4optimized POS data.  

287. (Original) The point cloud data acquisition device under the situation of no GNSS signal according 29to claim 6, characterized in that the discrete module is configured to 

38. (Original) The point cloud data acquisition device under the situation of no GNSS signal according 4to claim 6, characterized in that the DMI processing module comprises:  5a first DMI processing unit configured to sample the count of the distance measuring 6instrument at a preset time interval, and calculate a sum of the counts of the distance measuring 7instrument in the full second when it is detected that the full-second PPS pulse from the PPS 8generator is received; and  9a second DMI processing unit configured to interpolate along a forwarding direction of the line 10data to calculate the position information at the current moment according to parameters of the 11distance measuring instrument, position information at a previous moment and the discrete line 12data, wherein the parameters of the distance measuring instrument include pulses per revolution 13and circumference of wheel.  

149. (Canceled)  

1910. (Canceled)  



ALLOWABLE SUBJECT MATTER
Claims 1-3 and 6-8 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A point cloud data acquisition method under a situation of no GNSS signal, comprising:  
re-sampling line data acquired from a topographic map to obtain discrete line data;  
generating a full-second PPS pulse in a simulating manner by using a PPS generator;  
counting by using a distance measuring instrument, sampling the count, when it is detected that the full-second PPS pulse from the PPS generator is received, calculating a sum of the counts of the distance measuring instrument in the full second, and calculating position information at a current moment according to parameters of the distance measuring instrument, position information at a previous moment and the line data;  
simulating a GNSS satellite protocol according to the position information at the current moment and sending it to a point cloud data acquisition module and an inertial measurement module, wherein simulating the GNSS satellite protocol further comprises: 
when receiving the full-second PPS pulse, simulating a GNSS satellite protocol according to time information and position information at the current moment, and respectively sending the simulated GNSS satellite protocol to a point cloud data acquisition module and an inertial measurement module;  
parsing the GNSS satellite protocol by using the point cloud data acquisition module to complete time synchronization, and controlling a LiDAR to acquire point cloud data;  
parsing the GNSS satellite protocol by using the inertial measurement module, and recording attitude and position determination data in real time to generate POS data containing position information and attitude information; and  
sequentially optimizing the POS data by using the distance measuring instrument data and external control points to obtain corresponding point cloud data, wherein sequentially optimizing the POS data further comprises: 
preliminarily optimizing the POS data according to the count data of the distance measuring instrument, wherein according to a start position PR at an acquisition moment TR, when it is detected that the full-second PPS pulse is received, calculate forwarding distance   D=(N/P)gL   along the line data in the full second according to the sum N of the counts of the distance measuring instrument in the full second, the pulses per revolution P and the circumference L of wheel;  
obtaining position information PR+1 at a current moment TR+1 according to the line data, and correcting the POS data in the full second by using the forwarding distance along the line data in the full second as a criterion to obtain preliminarily optimized POS data; and 
calculating coordinate differences between reference points and corresponding positions in the point cloud data calculated from the preliminarily optimized POS data by using a plurality of coordinate points with obvious features in an effective range of the line as the reference points, and correspondingly correcting the preliminarily optimized POS data according to the coordinate differences to obtain optimized POS data. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Thompson et al. (US 11,226,412, “THOMPSON”) discloses a point cloud acquisition system.  However, THOMPSON, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Schroeter (US 11,151,394, “SCHROETER”) discloses a similar point cloud acquisition system using a LiDAR sensor system.  However, like THOMPSON, SCHROETER, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Pimentel et al. (US 10,983,201, “PIMENTEL”) discloses a point cloud data acquisition system for a UAV using LiDAR devices.  However, like THOMPSON and SCHROETER, PIMENTEL, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 6 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  The remaining dependent claims are each allowable based at least on their respective dependency to claim 1 or 6.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648